Case: 20-60334     Document: 00516489955         Page: 1     Date Filed: 09/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                    September 29, 2022
                                  No. 20-60334                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Jhomni Edemir Medina-Rodriguez; Rosa Angelina
   Abarca-De Medina; Jhomni Belarmino Medina-Abarca,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 285 259
                            Agency No. A209 285 260
                            Agency No. A209 285 724


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jhomni Edemir Medina-Rodriguez petitions for review of a decision
   of the Board of Immigration Appeals (BIA) dismissing his appeal the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60334      Document: 00516489955           Page: 2    Date Filed: 09/29/2022




                                     No. 20-60334


   immigration court’s decision denying Medina-Rodriguez’s, his wife’s, and
   his son’s applications for asylum, withholding of removal, and relief under
   the Convention Against Torture.
          We review the BIA’s decision under the substantial evidence
   standard.   See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Additionally, we review the decision of the BIA and consider the decision of
   the immigration judge (IJ) only insofar as it influenced the BIA. See Singh v.
   Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Medina-Rodriguez challenges only the BIA’s conclusion that he failed
   to show a well-founded fear of future persecution for purposes of asylum.
   Contrary to Medina-Rodriguez’s contentions, the IJ in this matter found that
   he adduced no evidence that gang members had attempted to physically harm
   him as an active-duty police officer, or his family, despite threats over the
   years before the family left El Salvador, or that they would be “any more
   motivated to harm him as an unarmed former police officer” in the future.
   On review, the BIA found no clear error in the IJ’s fact findings and adopted
   the IJ’s conclusion regarding future persecution. Thus, the BIA did not
   review the IJ’s fact findings de novo, provide an “entirely different”
   rationale for its decision, or “displac[e]” the IJ’s factual findings, as Medina-
   Rodriguez contends.
          The agency supported its determination regarding whether Medina-
   Rodriguez showed a well-founded fear of future persecution with “specific
   and cogent reasons derived from the record,” see Zhang, 432 F.3d at 344, and
   consideration of the record as a whole does not show that “no reasonable
   factfinder” could make such a determination, see Singh, 880 F.3d at 225
   (internal quotation marks and citation omitted); Chen v. Gonzales, 470 F.3d
   1131, 1135 (5th Cir. 2006). The BIA was not required to “write an exegesis
   on every contention,” Deep v. Barr, 967 F.3d 498, 503 (5th Cir. 2020)



                                          2
Case: 20-60334     Document: 00516489955           Page: 3   Date Filed: 09/29/2022




                                   No. 20-60334


   (internal quotation marks and citation omitted), and, as the agency’s
   determination that Medina-Rodriguez failed to show a nexus between the
   feared persecution and a protected ground was dispositive, the agency was
   “not required to make findings” as to issues which were unnecessary to the
   results. INS v. Bagamasbad, 429 U.S. 24, 25 (1976). We likewise decline to
   address Medina-Rodriguez’s other challenges to the agency’s asylum
   decision in light of his failure to show a well-founded fear of future
   persecution. See id.; Chen, 470 F.3d at 1135.
          The petition for review is DENIED and the motion for a stay of
   removal is DISMISSED as moot.




                                         3